OPINION — AG — ** BIDS -ROAD MATERIAL ** WHERE A BOARD OF COUNTY COMMISSIONERS HAS COMPLIED WITH THE PROVISIONS OF 69 Ohio St. 1975 Supp., 633 [69-633], BY ADVERTISING FOR BIDS ON PURCHASES OF CRUSHED ROCK, GRAVEL, SAND, CEMENT, HOT MIX HOLD LAID ASPHALTIC CONCRETE, STEEL OR OTHER MATERIALS COMMONLY BROUGHT IN BULK, AND HAS RECEIVED AND ACCEPTED THE BEST RESPONSIBLE BIDS ON PURCHASES IN EXCESS OF FIFTEEN HUNDRED ($1,500) DOLLARS, THE BOARD MAY CONTINUE TO PURCHASE AT THE SAME BEST RESPONSIBLE BID FOR A PERIOD OF SIX MONTHS, OR NOT BEYOND THEIR TERM OF OFFICE, ON SUCH BID IN SUCH AMOUNT AS MAY BE NEEDED FORM TIME TO TIME WITHOUT FURTHER ADVERTISING FOR ADDITIONAL PURCHASES IN EXCESS OF FIFTEEN HUNDRED DOLLARS. CITE: OPINION NO. 69-231 (MARVIN C. EMERSON)